Title: The American Peace Commissioners to David Hartley, 29 June 1783
From: American Peace Commissioners
To: Hartley, David


          Passy 29th June 1783
          Propositions made to Mr Hartley for the Definitive Treaty—
          1st To omit in the Definitive Treaty, the Exception at the End of the 2nd Article of the Provisional Treaty, viz, these words, “Excepting such Islands as now are, or heretofore have been within the Limits of the said Province of Nova Scotia[”]
          Article
          2dly The Prisoners made respectively by the arms of his Britannic Majesty and the United States, by Land and by Sea, not already set at Liberty, shall be restored reciprocally & bonâ fide immediately after the Ratification of the definitive Treaty, without Ransom, and on paying the Debts they may have contracted during their Captivity, and each Party shall respectively reimburse the Sums which shall have been advanced for the subsistence & maintenance of the Prisoners, by the Sovereign of the Country, where they shall have been detained according to the Receipts and attested Accounts, and other Authentic Titles which shall be produced on each side.
          Article
          3dly His Britannic Majesty shall employ his good Offices and Interposition with the King or Emperor of Morocco or Fez, the Regencies of Algiers, Tunis and Tripoli, or with any of them, and also with every other Prince, State or Power of the Coast of Barbary in Africa and the Subjects of the said King, Emperor, States and Powers, and each of them, in order to provide as fully & efficaciously as possible for the Benefit, Conveniency and Safety of the said United States, and each of them, their Subjects, People and Inhabitants, and their Vessels and Effects, against all Violence, Insults, Attacks or Depredations on the Part of the said Princes & States of Barbary or their Subjects.
          Article
          4thly If War should hereafter arise between Great Britain and the United States, which God forbid, the Merchants of either Country then residing in the other, shall be allowed to remain Nine Months, to collect their Debts, & settle their Affairs, and may depart freely, carrying off all their Effects, without Molestation or Hindrance. And all Fishermen, all Cultivators of the Earth, and all Artificers & Manufacturers, unarmed & inhabiting unfortified Towns, Villages, or Places, who labour for the common Subsistence & Benefit of Mankind, and peaceably follow their respective Employments, shall be allowed to continue the same, and shall not be molested by the armed Force of the Enemy in whose Power, by the Events of War they may happen to fall; but if any thing is necessary to be taken from them for the use of such armed Force, the same shall be paid for at a reasonable Price. And all Merchants or Traders with their unarmed Vessels employed in Commerce exchanging the Products of different Places, and thereby rendering the Necessaries, Conveniences & Comforts of Human Life more easy to obtain and more general, shall be allowed to pass freely unmolested. And neither of the Powers, Parties to this Treaty, shall grant or issue any Commissions to any private armed Vessels empowering them to take or destroy such trading Ships or interrupt such Commerce
          Article
          5thly And in Case either of the contracting Parties shall happen to be engaged in War with any other Nation, it is farther agreed in order to prevent all the Difficulties & misunderstandings that usually arise, respecting Merchandize heretofore called Contraband, such as Arms, Ammunition and Military Stores of all Kinds, that no such Articles carrying by the Ships or Subjects of one of the Parties to the Enemies of the other, shall on any account be deemed Contraband, so as to induce Confiscation & a Loss of Property to Individuals. Nevertheless it shall be lawful to stop such Ships, and detain them for such length of time, as the Captors may think necessary to prevent the Inconvenience or Damage that might ensue from their proceeding on their Voyage, paying however a reasonable Compensation for the Loss such Arrest shall occasion to the Proprietors. And it shall farther be allowed to use in the Service of the Captors, the whole or any Part of the Military Stores so detained, paying to the Owners the full Value of the same
          Article
          6thly The Citizens and Inhabitants of the said United States, or any of them, may take and hold real Estates in Great Britain, Ireland, or any other of his Majesty’s Dominions, and dispose by Testament, Donation, or otherwise, of their Property, real or personal, in favour of such Persons, as to them shall seem fit; and their Heirs, Citizens of the said United States or any of them, residing in the British Dominions or elsewhere, may succeed them Ab intestato, without being obliged to obtain Letters of Naturalization
          The Subjects of his Britannic Majesty, shall enjoy on their Part, in all the Dominions of the said United States, an entire & perfect reciprocity, relative to the Stipulations contained in the present Article
          Article
          7thly The Ratifications of the definitive Treaty shall be expedited in good & due form, and exchanged in the space of five months, (or sooner if it can be done) to be computed from the Day of the signature—
          8thly Query Whether The King of Great Britain will admit the Citizens of the United States to cut Logwood in the District allotted to his Majesty by Spain, and on what Terms—
        